Case 1:20-cv-02258-GBD Document 88

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LM INSURANCE CORPORATION,

Plaintiff,
-against-

FEDERAL INSURANCE COMPANY; NEW
YORK MARINE AND GENERAL INSURANCE
COMPANY,

Defendants.

GEORGE B. DANIELS, District Judge:

Filed Or/20/21, Rage 1 of 1

 

20 Civ. 2258 (GBD)

The status conference is adjourned from July 27, 2021 to September 7, 2021 at 9:45 a.m.

Dated: July 20, 2021
New York, New York

SO ORDERED.

Lo Donk

 

 

ei eh. D DANIELS
TED STATES DISTRICT JUDGE

 
